Judgment unanimously modified on the law in accordance with memorandum and as modified affirmed. Memorandum: On September 25, 1970, after certification, defendant was committed by a Judge of Syracuse City Court to the care and custody of the Narcotic Addiction Control Commission for 36 months on a conviction for a misdemeanor. On December 4, 1970 he was sentenced by an Onondaga County Court Judge on a felony conviction to an indeterminate term of imprisonment with a maximum of seven years at Attica State Prison. We modify the judgment of Onondaga County Court on the law by deferring imprisonment thereunder until the termination of the sentence imposed by City Court at which time defendant will be required to commence service of the sentence now under review (People v. Gilmore, 37 A D 2d 912). (Appeal from judgment of Onondaga County Court, convicting defendant of criminally selling a dangerous drug, third degree.) Present— Del Vecchio, J. P., Witmer, Gabrielli, Cardamone and Henry, JJ.